                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             EASTERN DIVISION

 UNITED STATES OF AMERICA,
               Plaintiffs,                            No. 18-CV-1001-MWB
 vs.                                                           ORDER

 ESO RAZIC, a/k/a Esad Razic, a/k/a
 Brico,
               Defendant.
                                ____________________

       Before the Court is the unopposed motion to modify scheduling order deadlines.
Doc. 34. The motion states that the parties have conferred and seek a partial modification
of the scheduling order deadlines because of depositions required of two fact witnesses
at the U.S. Embassy in Sarajevo, Bosnia Herzegovina, and due to conflicts with defense
counsel’s schedule given pending trials which necessitate depositions in Cairo, Egypt,
and witness meetings in Ukraine, Poland, and England.
       A scheduling order “may be modified only for good cause and with the judge’s
consent.” FED. R. CIV. P. 16(b)(4). See also Local Rule 16(f) (“A motion to extend a
scheduling order deadline must demonstrate good cause for the requested extension and
also must contain the following: (1) A description of the discovery not completed; (2) A
description of the discovery that has been completed; (3) An explanation of why all
discovery cannot be completed by the existing deadline; (4) A statement of when
discovery will be completed; and (5) The current trial date and a statement of whether
the moving party believes the requested extension will affect any scheduled trial date.”).
“The primary measure of Rule 16’s ‘good cause’ standard is the moving party’s diligence
in attempting to meet the case management order’s requirements.” Bradford v. DANA
Corp., 249 F.3d 807, 809 (8th Cir. 2001) (quoting Johnson v. Mammoth Recreations,
Inc., 975 F.2d. 604, 609 (9th Cir. 1992)). In ruling on motions to extend deadlines and



        Case 2:18-cv-01001-MWB Document 35 Filed 10/26/18 Page 1 of 2
continue trials, the court is guided by Rule 1 of the Federal Rules of Civil Procedure,
which requires the court and the parties to construe the rules “to secure the just, speedy,
and inexpensive determination of every action and proceeding.” FED. R. CIV. P. 1. See
Rouse v. Farmers State Bank of Jewell, Iowa, 866 F. Supp. 1191, 1199 (N.D. Iowa
1994) (holding that adherence to reasonable deadlines is critical to maintaining integrity
of court proceedings).
       Upon a review of the docket and pleadings, the Court finds, for the reasons stated
in the motion (Doc. 34), good cause to extend the deadline. A previous request to extend
scheduling order deadlines was granted at Doc. 31.
       IT IS ORDERED for good cause that Defendant’s unopposed motion to modify
scheduling order deadlines (Doc. 34) is granted. The following deadlines shall now
govern this case:
       Completion of Discovery                         January 18, 2019
       Dispositive Motions                             February 15, 2019
       Trial Ready Date                                 July 15, 2019
       Final Pretrial Conference                        No change (July 16, 2019)
       Bench Trial                                      No change (July 29, 2019)
       As stated above, the final pretrial conference (July 16, 2019) and bench trial (July
29, 2019) remain as previously scheduled. Doc. 16.
       IT IS SO ORDERD this 26th day of October, 2018.


                                                 Kelly K.E. Mahoney
                                                 Chief United States Magistrate Judge
                                                 Northern District of Iowa




                                            2

        Case 2:18-cv-01001-MWB Document 35 Filed 10/26/18 Page 2 of 2
